Title: From George Washington to the Marquise de Lafayette, 16 March 1793
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Madam
Phila. March 16th 1793.

I addressed a few lines to you on the 31st of January, in a state of entire uncertainty in what country or condition they might find you, as we had been sometimes told you were in England, sometimes in Holland, & at sometimes in France. your letter of Octob. 8. 1792. first relieved me from doubt, & gave me a hope that, being in France, & on your own estate, you are not as destitute, as I had feared, of the resources which that could furnish. but I have still to sympathize with you on the deprivation of the dearest of all your resources of happiness, in comparison with which, others vanish. I do it in all the sincerity of my friendship for him, and with ardent desires for his relief: in which sentiments I know that my fellow-citizens participate. the measures you were pleased to intimate in your letter are perhaps not exactly those which I could pursue, perhaps indeed not the most likely, under actual circumstances, to obtain our object. but be assured that I am not inattentive to his condition, nor contenting my self with inactive wishes for his liberation. my affection to his nation & to himself are unabated, & notwithstanding the line of separation which has been unfortunately drawn between

them, I am confident that both have been led on by a pure love of liberty & a desire to secure public happiness: and I shall deem that among the most consoling moments of my life which should see them reunited in the end, as they were in the beginning, of their virtuous enterprize. accept I pray you the same lively sentiments of interest and attachment to yourself & your dear Children, from, dear Madam, Your most Obedt & devoted Servt

G. W.

